ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
| iThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent failed to repay money he borrowed from his client and made a false statement to a court in connection with a judgment debtor examination. Respondent initially did not cooperate with the ODC in its investigation of the complaints filed against him. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Madison F. Mulkey, Louisiana Bar Roll number 31517, be suspended from the practice of law for a period of two years.
IT IS FURTHER ORDERED that respondent make full restitution to his former client, with legal interest, as set forth in the petition for consent discipline.
*1230IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty-days from the date of finality of this court’s judgment until paid.